

115 HR 3920 IH: To establish a Medicare demonstration program on the use of third-party interest-free payment arrangements to reduce Medicare hospital part A bad debt claims.
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3920IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mrs. Walorski introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Medicare demonstration program on the use of third-party interest-free payment
			 arrangements to reduce Medicare hospital part A bad debt claims.
	
		1.Medicare demonstration program on the use of third-party interest-free payment arrangements to
			 reduce Medicare hospital part A bad debt claims
 (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a 3-year demonstration program (in this section referred to as the demonstration program) in 5 States to determine the impact on patient engagement and satisfaction, health outcomes, and claims for Medicare hospital part A bad debt (as defined in subsection (d)(2)) of hospitals’ implementing third-party interest-free payment arrangements (as defined in subsection (b)).
 (b)Third-Party interest-Free payment arrangement definedIn this section, the term third-party interest-free payment arrangement means, with respect to a hospital and individuals who are receiving inpatient hospital services for which payment may be made under part A of title XVIII of the Social Security Act, an arrangement between the hospital, a third-party, and such individuals under which—
 (1)the hospital offers to all such individuals the option of making payment of Medicare part A cost-sharing under such an arrangement for such services rather than through the routine billing process for such cost-sharing;
 (2)in the case of any such individual who agrees to such offer, the hospital assigns to the third party the rights of collection for such Medicare part A cost-sharing from such individual and efforts for such collection by the third party pursuant to this section shall be treated as reasonable collection efforts by the hospital for purposes of section 413.89(e) of title 42 of the Code of Federal Regulations (or any successor regulation);
 (3)in the case of any such individual who does not agree to such offer, the hospital payment of Medicare part A cost-sharing for such services shall continue to be made through the routine billing process for such cost-sharing (including with respect to claims for Medicare hospital part A bad debt); and
 (4)the third party— (A)participates in a level of financial engagement and education with all such individuals who agree to such offer to ensure such individuals are able to afford such cost-sharing payments;
 (B)in collecting the amounts so owed, permits all such individuals who agree to such offer to make payment over time through a payment plan that does not charge interest with respect to the balance of the amount so owed; and
 (C)pays the hospital the amount so collected under the arrangement less a fee that does not exceed 15 percent of the amount so collected.
 (c)Payment incentiveThe demonstration program shall provide that a hospital that participates in such a third-party interest free payment arrangement under the program and demonstrates improved patient engagement and satisfaction, improved health outcomes, and a reduction in the number of claims for Medicare hospital part A bad debt that are reported to the Secretary is paid an amount equal to 10 percent of the original amount owed in Medicare part A cost-sharing that is collected under the arrangement. Such amount shall be paid from funds appropriated (under subsection (f)(1) of section 1115A of the Social Security Act (42 U.S.C. 1315a)) for activities to carry out such section.
 (d)Report to CongressAfter the completion of the demonstration program, the Secretary shall submit a report on the demonstration program to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate. The report shall include an analysis of whether the demonstration program reduced the number and amount of Medicare hospital part A bad debt claims and if there were improved health outcomes for Medicare beneficiaries who did not forgo medical care due to their inability to pay for Medicare part A cost-sharing.
 (e)Other definitionsIn this section: (1)Medicare part A cost-sharingThe term Medicare part A cost-sharing means, with respect to a hospital, amounts owed to the hospital that are derived from deductibles and coinsurance imposed under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.).
 (2)Medicare hospital part A bad debtThe term Medicare hospital part A bad debt means bad debt of a hospital that is attributable to the inability of the hospital to collect Medicare part A cost-sharing, taking into account collections made under third-party interest-free payment arrangements made under the demonstration program.
				